Citation Nr: 1432668	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's right shoulder disability has been attributed to the clinically diagnosed disabilities of degenerative joint disease and rotator cuff tendonitis, a right shoulder disability was not shown in service, degenerative joint disease of the right shoulder did not manifest itself in the first post-service year, and current right shoulder disabilities have not be linked to service.  

2.  The most probative evidence of record shows that the Veteran's left hip disability have been attributed to the clinically diagnosed disability of degenerative joint disease, degenerative joint disease of the left hip was not shown in service, or for years thereafter, it is not linked to service, and it was not caused or aggravated by his service-connected left knee disorder. 


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2013).



2.  A left hip disability was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the pre-adjudication letter the RO sent the Veteran in May 2010 as well as the post-adjudication letter the RO sent in May 2011 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the August 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records including his records from Catherine R. Sanders M.D., and Hill Air Force Base.  

As to secondary service connection for the left hip disability, the Veteran was provided with a VA examination in June 2012 and a medical opinion was obtained in August 2012.  The Board finds these adequate because they contained a relevant medical history, included a review of the record and an explanation  for the conclusions expressed.  

As to the right shoulder disability and direct service connection for the left hip disability, the Veteran was not provided with a VA examination because only conclusory, generalized lay statements linked the two with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in his electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative claim that the Veteran's right shoulder and left hip pain are due to an undiagnosed illness caused by the appellant's service in the Persian Gulf.  In the alternative, they claim that any diagnosed right shoulder and left hip disabilities are due to the 20 years of strenuous work the Veteran performed as a Seabee while on active duty.  As to the left hip disability, it is also claimed that it is due to the Veteran's service-connected left knee disorder. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In summary, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability, or when service-connected disability has aggravated a non-service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); See also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

As to service connection for the Veteran's right shoulder and left hip disability under 38 C.F.R. § 3.317, since his complaints have been attributed to his degenerative joint disease of these joints as well as his right rotator cuff tendonitis, and these are known clinical entities, it takes these matter out of the criteria expressed in 38 C.F.R. § 3.317 for establishing service connection.  

Similarly, as to service connection for the Veteran's right shoulder and left hip disabilities under 38 C.F.R. §§ 3.307, 3.309, the record does not show the appellant being diagnosed with degenerative joint disease in either of these joints in the first post-service year.  Therefore, the Board also finds that service connection for right shoulder and left hip disabilities cannot be granted on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131. 

As to direct service connection for the Veteran's right shoulder and left hip disabilities under 38 C.F.R. § 3.303, service treatment records, including the May 1991 retirement examination, are negative for a history of an injury, treatment, or a diagnosis of a right shoulder and/or a left hip disability.  In fact, at the retirement examinations it was specifically noted that examination of the upper and lower extremities was normal.  (Parenthetically, the Board notes that while at the retirement examination the Veteran reported a history of arthritis, rheumatism, or bursitis, this history was thereafter attributed to his left knee).  

Moreover, the post-service record does no show that the Veteran had ongoing problems with right shoulder and/or left hip disabilities since service.  The record, including an intervening November 1998 VA knee examination, is silent as to any such complaints until 2006, at which time it shows the Veteran being diagnosed with osteoarthritis 15 years after his separation from military service.  In this regard, the Board notes that treatment records do not thereafter specifically show the Veteran's complaints as to a right shoulder disability until 2007 and a left hip disability until 2009.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Moreover, the treatment records surrounding the Veteran's first complaints and treatment for his left hip disability in September 2009 noted that he only had a one month history of left hip pain.  (The Board also notes that a December 2009 treatment record reported a 4 month history of hip pain and a January 2010 treatment record thereafter noted a 5 month history of left hip pain).  

Furthermore, the record is negative for any medical opinion finding a relationship between the Veteran's current right shoulder and left hip disabilities and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Lastly, as to any lay claim's found in the record regarding the Veteran's current right shoulder and left hip disabilities starting while on active duty because the appellant observed symptoms of these disabilities during that time and/or that his diagnosed disabilities being due to his military service, the Board finds that these claims are not competent evidence because this finding requires medical expertise which lay persons do not have.  See Davidson, supra.  

Accordingly, the Board finds that entitlement to service connection for right shoulder and left hip disabilities are denied on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As to secondary service connection for the left hip disability under 38 C.F.R. § 3.310, the record is negative for any medical opinion finding a relationship between the Veteran's left hip disability and his service-connected left knee disorder.  See 38 U.S.C.A. §§ 1110, 1131; Allen, supra.  In fact, after a review of the record on appeal and an examination of the Veteran it was opined in August 2012 that there was no such relationship.  In this regard, in August 2012 it was opined that the Veteran could not associate the degenerative joint disease of the left hip with the Veteran's service-connected left knee disorder because, while X-rays dated in August 2010 showed both left knee and left hip degenerative joint disease, there was no indication of any hip trauma in the claims file and it was therefore most likely that the left hip disorder is a presentation of a systemic problem.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  

As to the Veteran's and his representative's claims to the contrary, the Board finds the VA medical opinion more probative than these lay claims because a physician has medical expertise, a qualification not shown to be possessed by either the Veteran or the representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Accordingly, the Board concludes that the most probative evidence of record shows that the Veteran's service-connected left knee disorder did not cause or aggravate his left hip disability.  Therefore, secondary service connection for a left hip disability is also denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  

In this case, the Board finds that a basis upon which to establish service connection for right shoulder and left hip disabilities have not been presented.  Accordingly, the claims of service connection are denied.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left hip disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


